DETAILED ACTION
1.	The applicant’s amendment filed 12/02/2020 was received. Claims 1-3 & 5-8 were amended. Claim 4 was cancelled.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 09/21/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-8 are withdrawn per amendments of claims 1 & 3.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Rademacher et al. (US 2010/0075058 A1) of claims 1-3 & 8 are withdrawn per amendments of claim 1.

6.	Support for these amendments can be found in the instant application claim 4 as originally filed.


Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Frederick J. Dorchak on 02/15/2021.
Claim 1 in the application has been amended as follows: 
	An apparatus for application of a viscous material onto a workpiece with an application nozzle having a material outlet opening and with a nozzle carrier, which carries the application nozzle and on which the application nozzle is fastened detachably, wherein an application duct extends through the nozzle carrier and the application nozzle up to the material outlet opening, wherein the nozzle carrier and the application nozzle respectively have a first connecting part and a second connecting part, wherein [[a]] the first connecting part is inserted into [[a]] the second connecting part and is annularly surrounded by [[this]] the second connecting part, and [[that]] the first and second connecting parts are limitedly movable relative to one another out of a basic position against [[the]] a restoring force of an elastic restoring element, and
wherein the first and second connecting parts are fastened detachably to one another by means of at least two connecting pins, wherein each of the two connecting [[pin]] pins passes through both the first and second connecting parts at least partly and, transverse to its longitudinal extent, is disposed immovably in one of the first and second connecting parts and in a limitedly movable manner in 2 another of the first and second connecting [[part]] parts.

Reasons for Allowance
8.	Claims 1-3 & 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of independent claim 1 recites “An apparatus for application of a viscous material onto a workpiece with an application nozzle having a material outlet opening and with a nozzle carrier, which carries the application nozzle and on which the application nozzle is fastened detachably, wherein an application duct extends through the nozzle carrier and the application nozzle up to the material outlet opening, wherein the nozzle carrier and the application nozzle respectively have a first connecting part and a second connecting part, wherein the first connecting part is inserted into the second connecting part and is annularly surrounded by the second connecting part, and the first and second connecting parts are limitedly movable relative to one another out of a basic position against a restoring force of an elastic restoring element, and
wherein the first and second connecting parts are fastened detachably to one another by means of at least two connecting pins, wherein each of the two connecting pins passes through both the first and second connecting parts at least partly and, transverse to its longitudinal extent, is disposed immovably in one of the first and second connecting parts and in a limitedly movable manner in 2 another of the first and second connecting parts.” The closest prior art of record Rademacher et al. (US 2010/0075058 A1), does not teach nor suggest “wherein the first and second  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717